August 12, 1925. The opinion of the Court was delivered by
The Referee has calculated the interest upon the bond and mortgage up to October 15, 1912, as if it had been a plain note, dated November 18, 1911, payable one day after date, for $3,000, with interest at 8 per cent., allowing the defendant credit for the payments made by him during that period. He correctly found, as the Court has verified, that the balance of the principal unpaid up to that date, October 15, 1912, was $2,663.31. The defendant certainly has no ground of complaint upon this score; the calculation having been made according to what is known as the United States rule. The payments during that period were more than sufficient to pay the interest, so that it was not necessary to *Page 288 
resort to the calculation of annual interest and interest upon interest until after that date when the payments were not sufficient to pay the interest.
The interest upon $2,663.31 at 8 per cent. would be $17.75 per month, which under the terms of the contract was payable monthly. Each installment thereof could have been considered as a separate principal bearing simple interest at 7 per cent., to which the payments thereafter made were applicable.
Adopting this method, the amount unpaid upon these monthly installments with annual interest, after applying all payments made by the defendant, as of April 18, 1924, the date of the Referee's report, would be $2,781.05, which, added to the balance of the principal unpaid, $2,663.31 makes $5,443.36, more by $125.79 than the Referee found. The defendant has no right to complain of this.
The Court is satisfied with the conclusion of the Referee, confirmed by the Circuit Judge, and the decree is accordingly affirmed.
Let the report and the decree be incorporated in the report of the case.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES WATTS and MARION concur.